                      Case 2:16-cv-00199-JCM-BNW Document 57 Filed 05/06/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7     MICHAEL E. WILLIAMS,                                  Case No. 2:16-CV-199 JCM (BNW)
                 8                                           Plaintiff(s),                       ORDER
                 9            v.
               10      BANK OF AMERICA, N.A., et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Williams v. Bank of America, N.A., et al., case

               14     number 2:16-cv-00199-JCM-BNW.

               15            Federal Rule of Civil Procedure 41(b) provides that “[i]f the plaintiff fails to prosecute or

               16     to comply with these rules or a court order, a defendant may move to dismiss the action or any

               17     claim against it.” Fed. R. Civ. P. 41(b). Although this rule only references dismissal upon

               18     defendant’s motion, the Supreme Court in Link v. Wabash R. Co. held as follows:

               19                    Neither the permissive language of the Rule—which merely
                                     authorizes a motion by the defendant—nor its policy requires us to
               20                    conclude that it was the purpose of the Rule to abrogate the power
                                     of courts, acting on their own initiative, to clear their calendars of
               21                    cases that have remained dormant because of the inaction or
                                     dilatoriness of the parties seeking relief. The authority of a court to
               22                    dismiss sua sponte for lack of prosecution has generally been
                                     considered an ‘inherent power,’ governed not by rule or statute but
               23                    by the control necessarily vested in courts to manage their own
                                     affairs so as to achieve the orderly and expeditious disposition of
               24                    cases.

               25
                      Link v. Wabash R. Co., 370 U.S. 626, 630–31 (1962).
               26
                             The Supreme Court specifically affirmed “the power of courts, acting on their own
               27
                      initiative, to clear their calendars of cases that have remained dormant because of the inaction or
               28
                      dilatoriness of the parties seeking relief.” Id. at 630. Thus, Rule 41(b) authorizes district courts

James C. Mahan
U.S. District Judge
                      Case 2:16-cv-00199-JCM-BNW Document 57 Filed 05/06/20 Page 2 of 2



                1     to sua sponte dismiss actions for failure to prosecute or to comply with court orders or the
                2     Rules. Pagtalunan v. Galaza, 291 F.3d 639, 640–43 (9th Cir. 2002);
                3            This power is also codified in this court’s local rules. Local Rule 41-1 provides that “[a]ll
                4     civil actions that have been pending in this court for more than 270 days without any proceeding
                5     of record having been taken may, after notice, be dismissed for want of prosecution by the court
                6     sua sponte or on the motion of an attorney or pro se party.” LR 41-1.
                7            On March 26, 2020, the court gave plaintiff Michael E Williams notice, pursuant to Local
                8     Rule 41-1, that “[i]f no action is taken in this case within 30 days, the Court will enter an order of
                9     dismissal for want of prosecution.” (ECF No. 56). Plaintiff’s LR 41-1 dismissal deadline was
              10      expressly set for April 25, 2020. Id. Nonetheless, plaintiff has not appeared or otherwise
              11      prosecuted this action.
              12             Accordingly,
              13             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the matter of Williams v.
              14      Bank of America, N.A., et al., case number 2:16-cv-00199-JCM-BNW, be, and the same hereby is,
              15      DISMISSED for want of prosecution.
              16             The clerk is instructed to enter judgment and close the case accordingly.
              17             DATED May 6, 2020.
              18
                                                                     __________________________________________
              19                                                     UNITED STATES DISTRICT JUDGE
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
